Citation Nr: 0803003	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left eye disorder, to 
include as secondary to post-traumatic injury, right eye with 
subsequent enucleation.


REPRESENTATION
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The Board notes, on his substantive appeal (VA Form 9), that 
the veteran requested a personal hearing before a Veteran's 
Law Judge, sitting at the RO.  Subsequently, the veteran 
indicated he wanted a hearing before a Decision Review 
Officer, sitting at the RO.  This hearing was scheduled for 
December 20, 2005.  Thereafter, the veteran withdrew his 
request for a hearing and requested that his appeal be 
forwarded to the Board.  Having received no further 
communication from the veteran regarding rescheduling such 
hearing, the Board considers the veteran's request for a 
hearing on this appeal withdrawn.  See 38 C.F.R. §§ 
20.702(d), (e); 20.704(d), (e) (2007).

The Board observes that, in October 2005, the veteran 
submitted a claim for an increased rating evaluation for his 
service-connected right eye disability based in the worsening 
eyesight in his left eye.  Although this statement was 
interpreted by the RO as the veteran reasserting the present 
service connection claim for a left eye disorder, the Board 
finds that the veteran may have been claiming an actual 
increased rating for his service-connected right eye.  
Therefore, this potential claim is referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed left eye disorder.  



CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor is it proximately 
due to or the result of service-connected post-traumatic 
injury, right eye with subsequent enucleation.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August 2004, 
prior to the initial unfavorable AOJ decision issued in 
October 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to secondary 
service connection, the Board observes that the VCAA notice 
issued in August 2004 informed the veteran of the type of 
evidence necessary to establish secondary service connection; 
how VA would assist him in developing his claim; and his and 
VA's obligations in providing such evidence for 
consideration.  Additionally, the VCAA notice informed him of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  Therefore, as the 
veteran received a fully VCAA-compliant notice prior to the 
initial adjudication of his claim, there is no prejudice in 
the Board proceeding with its decision. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the RO to the 
veteran advised him of the evidence necessary to establish 
entitlement to a disability rating or effective date for the 
disability on appeal.  Despite the lack of notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA medical records, and a May 2004 VA examination 
report were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

As the Board determines herein that the veteran does not have 
a diagnosis of a left eye disorder, the issue of what 
evidence is required to show aggravation of such disability 
is moot.  Therefore, there is no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's service connection claim.  See Bernard, supra at 
393-94.

Impaired visual acuity, refractive error of the eyes, is not 
considered a disability for purposes of service connection.  
For determination of entitlement to benefits, the law 
provides that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  Although VA regulations do not specifically define what 
constitutes a refractive error, myopia is noted as a type of 
refractive error in VA Manual M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B, para. 10(d).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was the subject of aggravation by a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may 
not be granted for defects of congenital, developmental, or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).

The veteran contends that his eyesight in his left eye is 
constantly changing and becoming worse and that he will 
eventually go blind in that eye due to overuse as a result of 
having a prosthetic right eye.  Therefore, he contends that 
service connection for a left eye disorder is warranted. 

Service medical records are negative for any injury, 
complaint, diagnosis, or treatment relative to a left eye 
injury or diagnosis.  The Board notes that his left eye 
distance vision was reported as 20/400 uncorrected and 20/20 
corrected at his September 1978 enlistment examination.  His 
vision was again tested in June 1979, and distance vision of 
20/200 uncorrected and 20/20 corrected was recorded.  
Additionally, a March 1984 Report of Medical Board states 
that, at a physical evaluation that day, the veteran had 
corrected vision of 20/20 in the left eye.  However, no 
service medical records relate disease or injury of the left 
eye or treatment other than that referable to the veteran's 
need for corrective lenses.  

Further, a review of post-service medical evidence does not 
reveal that the veteran has a current left eye disorder for 
which service connection may be granted.  In this regard, a 
June 2002 VA treatment record reports that the veteran had 
blurred vision due to conjunctivitis, which was treated with 
antibiotic and steroid drops; improvement in the disorder was 
noted in a July 2002 VA treatment record.  Blurred vision was 
again reported in a September 2003 VA treatment record, 
apparently in conjunction with a headache that was diagnosed 
as secondary to nasal congestion, allergic rhinitis.  No 
diagnosis with regard to the left eye was reported.   
The May 2004 VA examination report shows that the veteran had 
uncorrected distance vision of 20/400, uncorrected near 
vision of 20/60, and corrected distance and near vision of 
20/20 in his left eye.  No diplopia was noted; a fundus 
examination was normal; and a slit lamp examination revealed 
a normal cornea, iris, anterior chamber, eyelids, and 
conjunctiva.  The examiner diagnosed only prosthetic right 
eye secondary to injury; he made no diagnosis with regard to 
the left eye. 

Additionally, a September 2004 statement by Dr. K. F. 
indicated that the veteran's left eye was moderately 
nearsighted with a small amount of astigmatism.  He also 
reported that the left eye showed no signs of pathology, and 
that the left retina and left optic nerve were completely 
healthy.  

Thus, there is no competent evidence that the veteran has a 
current diagnosis of a left eye disorder that is subject to 
service connection under VA regulations; nor is there 
competent evidence that a superimposed injury or disease has 
aggravated the loss of visual acuity in his left eye.  The 
Board has considered the veteran's statements with regard to 
the existence and etiology of a left eye disorder.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that there is no current diagnosis of a left eye 
disorder.  Without a disability, there can be no entitlement 
to compensation.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against a finding that the veteran has a current left eye 
disorder as a result of service.  Therefore, his claim must 
be denied.


ORDER

Entitlement to service connection for a left eye disorder, to 
include as secondary to post-traumatic injury, right eye with 
subsequent enucleation, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


